Citation Nr: 1446841	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-05 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for varicose veins of the left lower extremity.

2. Entitlement to a compensable rating prior to August 23, 2011 and to disability rating in excess of 10 percent from August 23, 2011 for varicose veins of the right lower extremity.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1981 to August 1985.

This matter comes before the Board of Veterans Appeals (Board) from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded this matter in May 2014 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately, additional development is required before the Board can adjudicate the claim.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, increased rating claims for the Veteran's service-connected varicose veins are on appeal and, as discussed below, the Board concludes that the Court's holding in Rice is applicable.  Thus, the Veteran's TDIU claim is properly before the Board and the issue has been listed on the title page.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Reasons for Remand: To obtain records from the Social Security Administration and develop the claim for TDIU.

The Board apologizes for the delay but finds that additional development is necessary before adjudication of the claims.  As ordered in the May 2014 Remand, the Veteran was scheduled for a VA Compensation and Pension examination.  During his examination, which was conducted in August 2014, the Veteran indicated that he had been declared disabled by Social Security Administration (SSA) due to his varicose veins.  Review of the electronic claims file shows that records from the SSA have not been obtained and associated with the claims file.  The possibility that SSA records could contain evidence relevant to the claims cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  On remand, efforts should be made to obtain these records.  38 C.F.R. § 3.159(c)(2) (2013).

Further, it appears that the issue of entitlement to a TDIU has been raised once again.  TDIU was denied in September 2009 but the Veteran did not appeal that decision and it became final.  However, during his August 2014 VA Compensation and Pension examination, the Veteran indicated that he is not able to work because he cannot stand or walk for long periods due to fatigue and pain in his right lower extremity.  Under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Based on the foregoing, the Board finds that the issue of TDIU has been raised again and that the claim must be developed on remand.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

2. Consider whether the Veteran is entitled to a TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected varicose veins, to include sending the Veteran an application for TDIU (VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability)) and an appropriate VCAA notification letter.  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history, or obtain additional medical evidence, as is deemed necessary.

3. Then, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



